DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  “the second adjuster” lacks antecedent basis and is suggested to read as “the adjuster”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “an inner portion and an inner portion that is rotatable” is suggested to read as “an outer portion and an inner portion that is rotatable”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “abut a projection” is suggested to read as “abut the projection”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 and 15-18 of U.S. Patent No. 10,948,167 B2. Although the claims at issue are not identical, they are not patentably distinct from each other both application and patent commonly recite the same structural limitations to the lighting fixture, whereby the combination of structural limitations are claimed differently [see below].
Present Application					U.S. Patent 10,948,167
Claims 1 and 10					Claim 1
Claim 2						Claim 2
Claim 3						Claim 3
Claim 4						Claim 4
Claim 5						Claim 5
Claim 6						Claim 6
Claims 1 and 6-7					Claim 7
Claims 1 and 8-9					Claims 8-9
Claims 1, 10, and 12				Claims 10 and 15
Claims 11-14						Claims 16-17
Claim 15						Claim 18
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (U.S. Patent 8,708,522 B2).
With regards to Claim 10, Wang discloses a lighting fixture [note Figures 1-7] including:
A light emitter (125a);
A reflector (126) positioned proximate the light emitter and configured to direct light output generated by the light emitter;
A housing (110, 164) positioned around at least a portion of the reflector; and
An adjuster (132; 166, 168-169) for moving the reflector relative to the housing [Figures 1A-C and 4], the adjuster including a fastener [Column 5, Lines 4-8: ‘set screw’] and an adjustment tab [e.g., (168)], and a securing member [e.g., (166)], the (second) adjuster is coupled to a projection [e.g., (167)] on an inner surface of the housing [note Figure 4A], tightening the fastener securing the reflector against movement [note Figures 4-4A and Column 4, Line 51 – Column 5, Line 8].
With regards to Claim 11, Wang discloses the housing including an outer portion [e.g., (110)] an inner portion [e.g., (164)] that is rotatable relative to the outer portion.
Claims 10-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buse (U.S. Patent 7,484,866 B1).
With regards to Claim 10, Buse discloses a lighting fixture [note Figures 1-5] including:
A light emitter [note at top in Figures 1 and 4];
A reflector (4) positioned proximate the light emitter and configured to direct light output generated by the light emitter;
A housing [(17-19, 22) and ring on (17)] positioned around at least a portion of the reflector; and
An adjuster [Figure 2: (2, 6, 24, 25, 70)] for moving the reflector relative to the housing [Figures 1 and 4], the adjuster including a fastener (50) and an adjustment tab [e.g., (2)], and a securing member [e.g., (6)], the (second) adjuster is coupled to a projection [e.g., (22)] on an inner surface of the housing [note Figure 4A], tightening the fastener securing the reflector against movement [note Figures 1-5].
With regards to Claim 11, Buse discloses the housing including an outer portion [e.g., (17-19)] an inner portion [e.g., ring on (17) inside (21)] that is rotatable relative to the outer portion.
With regards to Claim 15, Buse discloses the fastener (50) being coupled to a nut (70), the nut being configured to abut the projection [note Figures 4-5].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Wednesday, March 17, 2022

/Jason M Han/Primary Examiner, Art Unit 2875